Citation Nr: 0630271	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
service connection for arthritis in the low back.  

In a May 2002 rating decision, the RO continued to deny 
service connection for arthritis, low back, because the 
evidence submitted was not new and material.  Entitlement to 
service connection for a low back disability was initially 
denied in February 2001 and the veteran submitted a timely 
notice of disagreement (NOD).  New and material evidence was 
not required.  Cf. 38 U.S.C.A. § 5108 (West 2002).

In an August 2003 statement, the veteran requested an RO 
hearing.  He was scheduled to testify at the RO in January 
2004; however, a December 2003 note in the claims file 
indicates that the veteran expressed that he did not want a 
hearing.  A November 2004 Report of Contact reflects that the 
veteran stated that he would still like a hearing.  He was 
informed by letter in November 2004 that he was scheduled for 
a hearing in January 2005.  However, he failed to report for 
that hearing.  He has not requested that the hearing be 
rescheduled.  Therefore, the hearing request is deemed 
withdrawn.  

In a July 2003 letter the veteran appears to raise a claim of 
entitlement to service connection for a left eye condition as 
secondary to his service connected right eye condition.  This 
claim has not yet been adjudicated and is referred to the RO.  

In March 2006 the Board granted a motion to advance this case 
on its docket.  In March 2006 the Board also remanded the 
case for further development.  That development has been 
completed.  


FINDING OF FACT

Current low back disability is not related to service, nor 
was arthritis in the low back demonstrated within one year of 
separation from service.  


CONCLUSION OF LAW

A current low back disability was not incurred in or 
aggravated by service, nor may in-service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

March 2003 and April 2006 VCAA letters informed the veteran 
of what information and evidence was necessary to grant 
service connection for a low back disability, to include 
arthritis.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2003 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  
Therefore, this letter acted to advise the veteran to submit 
any evidence in his possession pertinent to the claim on 
appeal, and satisfied the fourth element of the duty to 
notify.  

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
In addition to providing the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, the April 2006 VCAA letter also 
provided notice on the disability rating and effective date.  
Thus, the veteran has been provided notice on all five 
elements of the service connection claim.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The June 2006 
supplemental statement of the case (SSOC) considered the 
claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded a VA 
examination in May 2006 to evaluate his low back disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case the criterion of a current disability is clearly 
met as the May 2006 VA examination included a diagnosis of 
chronic cervical and lumbar osteoarthritic changes, severe.  
In addition VA outpatient treatment records from August 1998 
to March 2004 reflect complaints regarding and treatment for 
low back pain, and findings of degenerative joint disease in 
the lumbar spine.  In addition, private radiology reports 
from December 1998 and November 2001 suggest degenerative 
changes in the lumbar spine.  

The second criterion is also satisfied in this case as the 
veteran's service medical records do indicate treatment for 
low back pain in service.  Service medical records reflect a 
diagnosis of lordosis in January 1942.  In February 1945 the 
veteran complained of low back pain while being treated for 
pneumonia.  At separation examination in October 1945 the 
spine was noted to be normal.  After separation, letters from 
the veteran's mother and brother, dated in November 1946 and 
October 1947 reflect that the veteran continued to complain 
of backaches.  

The Board acknowledges that the veteran has reported, as he 
is competent to do, a continuity of symptomatology of low 
back pain since service.  Those reports must be weighed 
against the medical opinion that the current back disability 
is unrelated to service.  Cf. Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (holding that lay reports of symptoms 
need not be supported by medical evidence).  

While the first two criteria are met, service connection must 
be denied as there is no medical evidence of a nexus between 
a current low back disability and service.  The VA outpatient 
treatment records do not include an opinion as to etiology of 
the veteran's current low back condition.  

Private records of treatment for low back pain from August 
1964 to September 1965 do not include any opinion linking the 
veteran's condition to service.  Rather, an October 1964 
report reflects that the veteran suffered a back strain while 
assisting an ambulance in his work as a patrolman.  Days 
later he again strained his back while assisting an 
individual while on patrol.  The veteran's employer sent him 
to the hospital where he was sent home for rest and heat 
treatments for acute lumbar strain.  

At treatment for left leg pain in August 1964, the veteran 
reported the onset of left leg pain about three weeks 
earlier, which then worsened after his employment as a police 
officer required some work on stretcher cases.  He stated 
that he also began to develop low back pain at that time.  He 
added that his back problems dated back to several years 
earlier when he strained his back while working, presumably 
referring to the May 1959 incidents.  However, the veteran 
later submitted a copy of the same treatment report in which 
he added a note that said he told the doctor his initial back 
problem was loading and unloading ammunition and supplies 
from ships during World War II, with aggravation of his back 
from that time to the present.  An August 1965 X-ray report 
found slight arthritic changes of the dorso-lumbar junction.  

A June 1975 note from Melrose Wakefield Hospital indicated 
that the veteran had narrowed disc space at L5-S1, which 
appeared as an attempt of congenital sacralization.  The 
assessment was childhood disc disease but notes that a 
clinical cause should be considered, and a myelogram done if 
indicated.  

While these records of private treatment suggest the 
possibility of causes for the veteran's current low back 
condition other than service, the May 2006 VA examiner 
specifically addressed the relationship between the current 
low back condition and service.  At that examination, the 
veteran gave a history of back pain since service, which was 
aggravated by heavy lifting required in his work as a 
patrolman with the Boston Police after service.  He described 
his current low back pain as lasting for a week or two, a few 
weeks at a time.  Physical examination revealed gait with a 
cane in the right hand with a dorsal kyphosis of about 50 
degrees.  Range of motion was limited.  

Neurologic examination revealed motor strength to be 
diffusely diminished in the lower extremities.  Pin prick and 
light touch were essentially absent to approximately the mid 
calf bilaterally.  Vibratory sensation was absent until the 
tibial tubercles bilaterally.  

The assessment was chronic cervical and lumbar osteoarthritis 
changes, severe.  The VA examiner noted that he had reviewed 
the veteran's chart and service medical records and 
acknowledged that he had considered the veteran's history of 
back pain since going to New Zealand in service.  He stated 
that the veteran currently had a fairly severe spondylosis 
but that, while the veteran's reported history was generally 
believable, it was the examiner's medical opinion that, 
whatever spondylosis he presently had, it was mostly, if not 
entirely, on the basis of a variety of subsequently developed 
illnesses.  Therefore, he concluded, in his medical opinion, 
the veteran's present low back condition was less than 50 
percent attributable to any trauma that he sustained in the 
United States Marine Corps.  This opinion was based on 
thorough examination and review of the claims file.  

In his September 2006 brief, the veteran's representative 
argued that the May 2006 opinion left room for up to 49 
percent of the veteran's low back disability to be 
attributable to in-service trauma and that one could deduce 
that the other 51 percent of the low back condition is the 
result of post-service aggravation of that injury.  

The examiner's reference to the current low back disability 
being "less than 50 percent attributable" to service was 
apparently an inarticulate attempt to respond to the question 
posed in the examination request.  That question was whether 
it was "at least as likely as not (50 percent probability or 
more) that any current back disability is the result of 
disease or injury incurred or aggravated in service."  The 
examiner's earlier statement that the spondylosis was mostly, 
if not entirely, due to post-service factors, makes clear 
that examiner did not attribute the spondylosis to a disease 
or injury in service.  

Therefore, review of the record reveals no competent medical 
evidence linking the veteran's current low back disability to 
service.  While the veteran himself has made the claim of 
service connection, as a layperson he is not competent to 
express an opinion as to medical causation of his back 
disability, he has neither claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The earliest radiological evidence of 
arthritic changes in the lumbar spine is from August 1965.  
In the absence of medical evidence that the veteran's 
arthritis in the lumbar spine was present within one year 
from separation, the Board cannot entertain a grant of 
service connection on a presumptive basis.  

Thus, in the absence of any medical evidence of a nexus 
between the current low back condition and service or X-ray 
evidence of arthritis within a year of separation, the claim 
must be denied on both direct and presumptive bases.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, 
to include arthritis, is denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


